United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR, VALLEY )
FORGE NATIONAL HISTORIC PARK,
)
Valley Forge, PA, Employer
)
___________________________________________ )
F.D., Appellant

Appearances:

Docket No. 07-1608
Issued: March 14, 2008

Case Submitted on the Record

Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 22, 2006 granting appellant a schedule
award for 20 percent impairment of the left arm and 5 percent impairment of the right arm.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has more than a 20 percent impairment of the left upper
extremity and 5 percent impairment for the right upper extremity for which he received a
schedule award.
FACTUAL HISTORY
On March 17, 1993 appellant, then a 34-year-old gardener, filed a traumatic injury claim
alleging that he developed bilateral carpal tunnel syndrome as a result of performing his

gardening duties. He did not stop work. The Office accepted appellant’s claim for bilateral
carpal tunnel syndrome and right hand tenosynovitis. It authorized a right carpal tunnel release
which was performed on February 5, 2002.
Appellant came under the treatment of Dr. Scott M. Fried, an osteopath, from March 10,
1993 to November 14, 2001, who diagnosed flexor tenosynovitis of the right hand, median
neuropathy on the right side, ulnar neuropathy of the left elbow and bilateral de Quervain’s
tenosynovitis and opined that these conditions were directly related to his work activities as a
gardener. Dr. Fried noted that conservative treatment was unsuccessful and recommended
surgical intervention. On February 5, 2002 he performed decompression of the right median
nerve, neurolysis of the medial nerve, neurolysis palmar cutaneous brand of the median nerve,
neurolysis of motor and digital branches of the median nerve, flexor tenosynovectomy, lysis
palmar arch, decompression and lysis of the ulnar nerve, lysis ulnar artery and flexor
tenosynovectomy extensive. Dr. Fried diagnosed median neuropathy of the right upper
extremity. An electromyography (EMG) dated October 2, 2000 revealed significant right
median nerve neuropathy at the wrist, significant left ulnar neuropathy at the elbow, bilateral
radial nerve neuropathies at the dorsal elbow levels and right brachial plexus neuropathy.
Appellant submitted a report from Dr. David Weiss, an osteopath, dated April 1, 2003,
who noted that appellant reached maximum medical improvement on April 1, 2003. Dr. Weiss
stated that physical examination of the right wrist revealed a well-healed mid palmer surgical
scar and a positive Phalen’s sign. Examination of the left wrist revealed positive Tinel’s and
Phalen’s signs. Dr. Weiss further noted grip strength testing on the right via Jamar hand
dynamometer at Level III revealed 32 kilograms (kg) of force strength versus 24 kg of force
strength on the left. He diagnosed cumulative and repetitive trauma disorder with bilateral carpal
tunnel syndrome, status post right carpal tunnel release, chronic de Quervain’s tenosynovitis to
the left wrist, flexor tenosynovitis to the left hand, left ulnar nerve neuropathy at the cubital
tunnel, status post decompression and lysis of the ulnar nerve of the left wrist, status post lysis of
the lumar artery and flexor tenosynovectomy to the right hand. Based on the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment,1 (A.M.A.,
Guides) appellant had 20 percent impairment on the left for grip strength deficit2 and 3 percent
for pain-related impairment.3 With regard to the right arm, appellant had 20 percent impairment
for grip strength deficit4 and 3 percent for pain-related impairment.5
On June 20, 2003 appellant filed a claim for a schedule award.
On February 24, 2004 the Office referred appellant for a second opinion to Dr. Robert A.
Smith, a Board-certified orthopedic surgeon, for an evaluation of the extent of permanent
1

A.M.A., Guides (5th ed. 2001).

2

Table 16-34, page 509 (A.M.A., Guides).

3

Figure 18-1, page 574 (A.M.A., Guides).

4

Table 16-34, page 509 (A.M.A., Guides).

5

Figure 18-1, page 574 (A.M.A., Guides).

2

impairment in accordance with the A.M.A., Guides. In a report dated April 16, 2004, Dr. Smith
noted no deformity or atrophy of either the forearms or the hands, normal motor examination of
the bilateral hands, positive Tinel’s and Phalen’s signs and grip strength was reduced based on
lack of effort. He diagnosed bilateral carpal tunnel syndrome which was caused by appellant’s
diabetes and not his work activities. Dr. Smith advised that appellant had five percent permanent
impairment to each arm based on page 495 of the A.M.A., Guides.
Appellant submitted reports from Dr. Fried dated April 12 and October 4, 2004, who
diagnosed flexor tenosynovitis of the right hand, median neuropathy on the right side, ulnar
neuropathy of the left elbow, bilateral de Quervain’s tenosynovitis and proximal radiculitis.
In a report dated December 16, 2004, an Office medical adviser opined that appellant had
five percent impairment of the right arm and no impairment of the left arm. He opined that with
regard to the left arm appellant did not undergo surgery and therefore page 495 of the A.M.A.,
Guides would not apply. The Office medical adviser indicated that there is no award for grip
strength deficit in a compression neuropathy under the A.M.A., Guides. He noted that appellant
reached maximum medical improvement on April 16, 2004.
In a decision dated December 23, 2004, the Office granted appellant a schedule award for
five percent permanent impairment of the right arm. The period of the award was from April 10
to July 28, 2004.
Appellant requested an oral hearing before an Office hearing representative which was
held on December 16, 2005. In an October 12, 2005 report, Dr. Fried advised that appellant
experienced intermittent numbness and soreness in his hands and diagnosed flexor tenosynovitis
of the right hand and median neuropathy on the right side.
In a decision dated February 6, 2006, the hearing representative vacated the
December 23, 2004 decision and remanded the case for further development. The hearing
representative found that a conflict of medical opinion arose between Dr. Weiss, appellant’s
treating physician, and Dr. Smith, the Office referral physician, regarding the degree of
permanent partial impairment of the upper extremities due to his work-related injury.
On March 13, 2006 the Office referred appellant to Dr. Barry A. Silver, a Board-certified
orthopedic surgeon, selected as the impartial referee, who indicated, in a report dated March 31,
2006, that he reviewed the records provided to him and performed a physical examination of
appellant. Dr. Silver noted a history of appellant’s work-related injury and advised that he had
reached maximum medical improvement on March 16, 2006. He noted findings upon physical
examination on the right of normal range of motion, dorsiflexion of 50 degrees, volar flexion of
50 degrees, normal supination, negative Tinel’s test and normal sensation. Examination of the
left side revealed normal range of motion of the elbow, wrist and finger function, normal motor
and grip strength and decreased sensation in the distal volar thumb, index and middle finger.
Dr. Silver opined that appellant’s condition was related to his employment and diabetes. With
regard to the right arm, he opined that appellant sustained five percent impairment of the right
arm, noting in accordance with the A.M.A., Guides, page 495, scenario two provides that normal
sensory and/or motor latencies or abnormal EMG testing of the thenar muscles infers a residual
carpal tunnel syndrome was present and an impairment rating not to exceed five percent may be

3

justified. Dr. Silver opined that, with respect to the left arm, appellant had an unoperated carpal
tunnel and the A.M.A., Guides recommend the use of sensory and motor deficits in evaluating
impairment. He noted findings upon physical examination of sensory loss on the radial and ulnar
part of the left thumb, index finger, middle finger and ring finger and opined that the full
percentage of impairment would be 39 percent of the arm. However, Dr. Silver noted that
appellant did not have full sensory loss and he would therefore award a 20 percent loss of
function of the left arm due to sensory deficit.
In a report dated April 13, 2006, the Office medical adviser concurred in Dr. Silver’s
determination that appellant had 5 percent permanent impairment of the right arm and 20 percent
impairment of the left arm.
In a decision dated April 26, 2006, the Office granted appellant a schedule award for 20
percent permanent impairment of the left upper extremity. The period of the award was from
March 31, 2006 to June 10, 2007.
On September 28, 2006 appellant requested reconsideration. Appellant submitted a
September 8, 2006 report from Dr. Weiss, who indicated that Figure 18-1 of the A.M.A., Guides
provides that, if pain-related impairment appears to increase the burden of a condition slightly,
the examiner can increase the percentage by three percent. Dr. Weiss noted that at the time of
the examination appellant’s pain level was graded at 5/10 in the right wrist and hand and 7/10 for
the left wrist and hand and appellant had difficulties with activities of daily living. Therefore,
appellant would be entitled to an additional three percent for pain-related impairment. Also
submitted was a September 14, 2006 report from Dr. Fried who noted appellant’s complaints of
pain in the left plexus and shoulder in the left ulnar nerve distribution.
In a decision dated December 22, 2006, the Office denied modification of the prior
decisions, finding that there was no additional permanent impairment to either arm.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.8

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

8

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

4

ANALYSIS
On appeal, appellant contends that he has greater than 5 percent permanent impairment of
the right arm and 20 percent impairment of the left arm. The Office accepted appellant’s claim
for bilateral carpal tunnel syndrome and right hand tenosynovitis and authorized a right carpal
tunnel release which was performed on February 5, 2002. The Office found that a conflict in the
medical evidence arose between Dr. Weiss, appellant’s attending physician, who disagreed with
Dr. Smith, an Office referral physician, concerning impairment to his right and left arms. The
Office referred appellant to Dr. Silver to resolve the conflict.
Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.9
The Board finds that the opinion of Dr. Silver is sufficiently well rationalized and based
upon a proper factual background such that it is entitled to special weight. Dr. Silver found that
appellant sustained no more than a five percent impairment of the right upper extremity.
Dr. Silver reviewed appellant’s history, reported findings and diagnosed carpal tunnel
syndrome. He noted on physical examination of the right arm, a normal range of motion,
dorsiflexion of 50 degrees, volar flexion of 50 degrees, normal supination, negative Tinel’s test
and normal sensation. Dr. Silver opined that appellant sustained a five percent impairment of the
right upper extremity based on the A.M.A., Guides, page 495, scenario two. It provides that
normal sensory and/or motor latencies or abnormal EMG testing of the thenar muscles infers a
residual carpal tunnel syndrome was present and an impairment rating not to exceed five percent.
In an April 13, 2006 report, an Office medical adviser indicated that Dr. Silver’s determination
of five percent impairment of the right arm was consistent with the A.M.A., Guides.
The Board finds that Dr. Silver properly determined that there was no basis under the
A.M.A., Guides for an award greater than the five percent impairment previously granted. This
evaluation conforms to the A.M.A., Guides and establishes that appellant has no more than a five
percent impairment of the right upper extremity.
However, the Board finds that Dr. Silver did not fully explain his rating of appellant’s left
upper extremity impairment in his March 31, 2006 report. Dr. Silver determined that appellant
had 20 percent impairment due to sensory deficit or pain of the radial and ulnar part of the left
thumb, index finger, middle finger and a portion of the ring finger. He advised that the full
percentage of the upper extremity impairment would be 39 percent of the arm “based on this
table,” but noted that appellant’s findings were incomplete, without full sensory loss, and would
be awarded 20 percent loss of function of the left upper extremity due to sensory deficit. The
Office medical adviser agreed. He copied the text of Dr. Silver’s March 31, 2006 report into his
report and noted, “I have reviewed the information presented and I agree with this impairment
rating exam[ination].” Although Dr. Silver found sensory deficit impairments of “radial and
ulnar part of the left thumb, index finger, middle finger and a portion of the right finger” he did
9

Aubrey Belnavis, 37 ECAB 206 (1985). See 5 U.S.C. § 8123(a).

5

not identify a grade of sensory deficit between 1 and 5 as set forth in the A.M.A., Guides10 and
did not explain how he derived at the impairment values using Table 16-15 on pages 492 of the
A.M.A., Guides.11 He did not adequately explain how his assessment of permanent impairment
for the left arm was derived in accordance with the A.M.A., Guides. Dr. Silver’s opinion does
not resolve the medical conflict with regard to the left arm.
The record, therefore, contains insufficient clinical information to determine the extent of
appellant’s permanent impairment with regard to the left arm. The Office should obtain
clarification from Dr. Silver this rating.12 The Board will set aside the Office’s April 26 and
December 22, 2006 decisions and remand the case for proper development of the medical
evidence. After such further development as may be required, the Office shall issue an
appropriate final decision on appellant’s left upper extremity impairment.
CONCLUSION
The Board finds that this case is not in posture for decision regarding appellant’s
entitlement to a schedule award for the left upper extremity.13 Appellant has no greater than five
percent impairment of his right upper extremity.

10

Table 16-10a, page 482, (A.M.A., Guides).

11

Table 16-15, page 492, (A.M.A., Guides).

12

See Richard R. LeMay, 56 ECAB 341(2005) (where the Board found that if a referee physician’s opinion
required clarification, the Office should request a supplemental opinion); see also Harry T. Mosier, 49 ECAB 688,
693 (1998).
13

The Board notes that appellant submitted a report from Dr. Weiss dated September 8, 2006 who indicated that
appellant would be entitled to an additional 3 percent for pain-related impairment pursuant to 18-1 of the A.M.A.,
Guides. The Board has noted that physicians should not use Chapter 18 to rate pain-related impairments for any
condition that can be adequately rated on the basis of the body and organ impairment systems given in other
chapters of the A.M.A., Guides. Linda Beale, 57 ECAB ___ (Docket No. 05-1536, issued February 15, 2006).
Dr. Weiss did not explain why appellant’s condition was not adequately rated in other chapters of the A.M.A.,
Guides; see Frantz Ghassan, 57 ECAB ___ (Docket No. 05-1947, issued February 2, 2006).

6

ORDER
IT IS HEREBY ORDERED THAT the December 22 and April 26, 2006 decisions of
the Office of Workers’ Compensation Programs be affirmed with respect to the schedule award
for the right upper extremity and set aside with respect to the left upper extremity and the case
remanded for further action consistent with this opinion.
Issued: March 14, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

